Case 1:16-cv-00465-WJ-LF Document 432 Filed 09/30/19 Page 1 of 4

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW MEXICO

IN RE: GOLD KING MINE RELEASE
IN SAN JUAN COUNTY, COLORADO No, 1:18-md-02824-WJ
ON AUGUST 5, 2015

This Document Relates to All Cases

ORDER RESULTING FROM SEPTEMBER 27, 2019 TELEPHONIC STATUS
CONFERENCE

At the September 27, 2019 telephonic status conference and at which all parties were
represented by counsel, the following matters were determined:

1. The Special Master discussed with counsel the State of Utah’s request that in
response to discovery requests that are due October 11, 2019, the Federal Defendant produce
unredacted copies of witness statements that were obtained during the investigations of the Gold
King Mine Release by the EPA and its internal teams, the EPA’s Inspector General, the Bureau
of Land Management, and Congress. Many, if not all, of these witness statements were
previously provided in redacted form pursuant to FOIA requests. Counsel for the Federal
Defendants responded that the parties have agreed to an amended confidentiality order and that
the documents in question will be provided with the deliberative process privilege redactions
from the prior FOIA requests removed.! However, the OIG files that will be produced will still
contain law enforcement investigative redactions. The production of these document will be

accompanied by a privilege log. After these witness statements have been produced, the parties

 

! The First Amended Protective Order Regarding Confidential Information is being filed concurrently with this
Order.
Case 1:16-cv-00465-WJ-LF Document 432 Filed 09/30/19 Page 2 of 4

will hold a meet and confer conference to try to narrow the facts that are in dispute and agree on
a logical and strategic plan for a deposition schedule of the fact witnesses as the Special Master
suggested in the Order on Plaintiffs’ Motion to Trifurcate Discovery, Doc. 304.

2. Counsel for the Federal Defendants are taking the lead role in trying to obtain
documents regarding the Gold King Mine from attorney Anthony Edwards who had emailed the
Special Master regarding documents which may be available. Counsel for the Federal
Defendants are in the process of making arrangements with Mr, Edwards and Benjamin Fearn,
an heir to the Fearn Estate. The parties are also in the process of identifying a contractor who
will take physical possession of the documents and upload them to the central document
repository so that all parties may have access.

3. The Federal Defendants and the Sovereign Plaintiffs were not able to reach an
agreement regarding what discovery needs to be conducted so that the Sovereign Plaintiffs can
respond to the Federal Defendants’ Motion for Partial Summary Judgment regarding the
discretionary function exception. The parties will complete briefing on this issue and submit the
motion to the Court for a decision.

4, In response to the request that the State of Utah’s Natural Resource Damages
(NRD) claims be removed from the list of items subject to Phase One discovery (see Order filed
as Doc, 304, p. 3, No. 8) because of the tolling agreement entered into between the State of Utah
and the Federal Defendants, counsel for several of the individual Defendants raised a concern
because the State of Utah has also raised NRD claims against them and they are not parties to the
tolling agreement between the State of Utah and the Federal Defendant. See, Doc. 284-6. In

order to clarify this issue, the State of Utah will circulate an amendment to the tolling agreement
Case 1:16-cv-00465-WJ-LF Document 432 Filed 09/30/19 Page 3 of 4

that pertains to all the Defendants. The Order on Plaintiffs’ Motion to Trifurcate Discovery,
Doc. 304, will be amended to remove discovery on natural resource damages from the first phase
of discovery.

Ds After discussing the issues with the Special Master, the parties agreed that
discovery on all aspects of CERCLA liability will be conducted in the first phase of discovery,
including discovery pertaining to the United States’ CERCLA section 107(a) claims against
Sunnyside Gold Corporation and Kinross Gold Corporation. Trial on all CERCLA liability
issues will be recommended to take place in the Phase One trial. Discovery regarding the
damage claims and the quantification of the damages that may be owed to the United States will
be conducted in the second phase of discovery and trial of these claims will be recommended to
take place in the Phase Three trial, similar to the damage claims raised by the Counterclaims
filed by Environmental Restoration against the States of Utah and New Mexico.

6. In response to the State of Utah’s request to break discovery into “bite-size”
pieces, the Special Master advised counsel that to the extent the State of Utah was requesting a
reconsideration of the Plaintiffs’ Motion to Trifurcate Discovery and Trial, Doc. 271, there is no
such provision under the Federal Rules of Civil Procedure. However, the Special Master
allowed the State of Utah to present its proposal and requested input from counsel for all parties.
After hearing argument from counsel, the Special Master declined the State of Utah’s request
that items Nos. 9 and 10 be removed from Phase One Discovery.

The Special Master suggested that counsel meet and confer within ten days of the entry
of this Order on all of the issues discussed at the status conference to see if they could agree ona

Discovery Plan and Schedule that will divide Phase One discovery into workable stages. If
Case 1:16-cv-00465-WJ-LF Document 432 Filed 09/30/19 Page 4 of 4

unable to agree, the parties will have an additional ten days following their conference to file
objections to the original Order on Plaintiffs’ Motion to Trifurcate Discovery and Trial, Doc.
304, the Order Amending the Order on Plaintiffs’ Motion to Trifurcate Discovery being filed
simultaneously with this Order, the original Report and Recommendation, Doc, 305, and the

Amendment to the Report and Recommendation being filed simultaneously with this Order.

IT IS SO ORDERED.

D Veer. Qe

SPECIAL MASTER HONORABLE ALN C, TORGERSON

 
